331 F.2d 309
Alvin H. FRANKEL, Guardian of the Estate of Carol Tillman, aminor, Appellant,v.Edward Hoge VICK, M.D. and Clarence C. Briscoe, M.D.
No. 14679.
United States Court of Appeals Third Circuit.
Argued April 21, 1964.Decided May 14, 1964.

James E. Beasley, Philadelphia, Pa.  (Sheldon L. Albert, Philadelphia, Pa., on the brief), for appellant.
Francis E. Shields, Philadelphia, Pa.  (Pepper, Hamilton & Scheetz, Philadelphia, Pa., on the brief), for appellee Clarence C. Briscoe, M.D.
Perry S. Bechtle, Philadelphia, Pa.  (Krusen, Evans & Byrne, Philadelphia, Pa., on the brief), for appellee Edward Hoge Vick, M.D.
Before KALODNER, FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The judgment of the District Court of February 1, 1963, entered pursuant to the jury's verdict in favor of the defendants will be affirmed.